DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-6, 12-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5, 12-13 and 19 are ambiguous and confusing and is rendered indefinite.  According the specification, there is only one protrusion (305). (Par. [0057]; Fig. 5-6). However, the claim states there are two protrusions. Examiner cannot reasonably determine how the claim has two protrusions when the specification clearly discloses only one. 
Claim 4 is ambiguous and confusing and is rendered indefinite.  Claim 4 states “a difference between the second distance and the first distance is based on a distance between the second protrusion and the first protrusion”. 
Claims 6 and 14 is ambiguous and confusing and is rendered indefinite.  In claim 6, applicant is comparing cross section of a first and second arm (175a, 175b). However, both arms (175a, 175b) are identical (Fig. 4). Examiner cannot reasonably determine how the arms will have a different cross-section since they are identical. Furthermore, the claim does not state which section of the second arm is being compared the cross-section of the end portion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vick, Jr. et al. US Patent 7,021,386 (Vick).
Regarding claim 1, Vick discloses a flapper valve assembly, comprising: a tubular (50) forming an interior passageway (14); a valve seat (18) forming a portion of the interior passageway; a flapper plate (16) that is pivotably mounted to the tubular at a pivot point (28) such that the flapper plate is pivotable between a valve closed position in which the flapper plate sealingly engages the valve seat and a valve open position in which the flapper plate does not sealingly engage the valve seat; and a spring (40) (the beam is considered a spring since it applies a biasing force towards the closed position; col. 4, lines 49-54 & col. 5, lines 4-10) engaging the flapper plate (16) such that the flapper plate is biased towards the valve closed position (Fig. 5); wherein, when the flapper plate (16) is in the valve open position, the spring (40) engages a top of the flapper plate at a first distance from the pivot point (Fig. 5); wherein, when the flapper plate is in the valve closed position, the spring engages the top of the flapper (Examiner contends when the valve plate 16 is in an open position the beam 40 is at a first distance from the central portion 46 and when the flapper plate 16 is in a closed position the beam 40 is at a second distance away from the central portion 46. The second distance will be greater than the first distance since it is further away from the central portion 46). (col. 3, lines 12-32 & col. 4, line 47-col. 5, line 18; Figs. 1-6).
Regarding claim 2, Vick discloses when the flapper plate (16) is in the valve open position, a first lever arm (44) is defined by the first distance and a first angle of the flapper plate relative to a longitudinal axis of the interior passageway; wherein, when the flapper plate is in the valve closed position, a second lever arm (44) is defined by the second distance and a second angle of the flapper plate relative to the longitudinal axis of the interior passageway; and wherein the second lever arm is greater than the first lever arm. (Fig. 6-7). As stated before in the rejection of claim 1, the second distance will be greater than the first distance.
Regarding claim 3, Vick discloses first and second protrusions (pegs 48 will engage a groove on opposing sides of the projection 34; Figs. 4-5) are formed on a top surface of the flapper plate; wherein the first protrusion is spaced from the second protrusion along a longitudinal axis of the flapper plate; and wherein a portion of the spring (40) is trapped between the first and second protrusions of the flapper plate. (Fig. 4-5).
Regarding claim 4, Vick discloses a difference between the second distance and the first distance is based on a distance between the second protrusion and the first protrusion. (Fig. 5).
Regarding claim 5, Vick discloses when the flapper plate (16) is in the valve closed position, the portion of the first spring (40) is engaged with the first protrusion; and wherein, (16) is in the valve open position, the portion of the first spring (40) is engaged with the second protrusion. (Fig. 5-6).
Regarding claims 6 and 14, Vick discloses the spring (40) comprises spaced right and left arms (44) (Fig. 4); wherein an end portion of the spring extends between the first arm and the second arm; wherein the end portion of the spring engages the flapper plate (Fig. 5); wherein a cross-section of the end portion has a first shape; and wherein a cross-section of the second arm has a second shape that is different from the first shape. (Fig. 4).
Regarding claims 7 and 15, Vick discloses the spring (40) comprises spaced right and left arms (44) (Fig. 4); wherein an end portion of the spring (40) extends between the first arm and the second arm; wherein the end portion of the spring engages the flapper plate (Fig. 5); wherein a cross-section of a portion of the first arm has a first shape; and wherein a cross-section of another portion of the first arm has a second shape that is different from the first shape. (Fig. 4).
Regarding claim 8, Vick discloses the spring (40) comprises spaced right and left arms (44) (Fig. 4); and wherein, when the flapper plate (16) is in the valve closed position, each of the right and left arms extends away from the flapper plate and towards the internal shoulder.
Regarding claim 9, Vick discloses the spring (44) is pinned (46) to the tubular at a location at or near the internal shoulder. (Fig. 5).
Regarding claim 10, Vick discloses a method of operating a flapper valve assembly that comprises a flapper plate (16) that is biased closed relative to a valve seat (18) using a spring (40) (the beam is considered a spring since it applies a biasing force towards the closed position; col. 4, lines 49-54 & col. 5, lines 4-10), the method comprising: applying torque, by positioning the spring on a surface of the flapper plate (16), to bias the flapper plate towards a closed position relative to the valve seat (18); and changing the positioning of the spring relative (col. 3, lines 12-32 & col. 4, line 47-col. 5, line 18; Figs. 1-6). Examiner contends the torque will be increased when the flapper is moved to a closed position since the beam is biased to a closed position.
Regarding claim 11, Vick discloses the flapper plate (16) pivots about a pivot point (28) when moving between the closed position and an open position; and wherein changing the positioning of the spring (40) relative to the surface of the flapper plate when the flapper plate moves into the closed position comprises increasing a distance between the spring and the pivot point. (Fig. 5).  Examiner contends when the valve plate 16 is in an open position the beam 40 is at a first distance from the pivot point 28 and when the flapper plate 16 is in a closed position the beam 40 is at a second distance away from the pivot point 28. The measured the second distance will be greater than the first distance since it is further away.
Regarding claim 12, Vick discloses first and second protrusions (pegs 48 will engage a groove on opposing sides of the projection 34; Figs. 4-5) are formed on the surface of the flapper plate (16); wherein the first protrusion is spaced from the second protrusion along a longitudinal axis of the flapper plate; wherein an end portion of the spring (40) is trapped between the first and second protrusions of the flapper plate (Fig. 5); wherein, when in the open position, the end portion of the spring contacts the second protrusion; and wherein, increasing the distance between the spring and the pivot point comprises moving the end portion of the spring such that the end portion no longer contacts the second protrusion and contacts the first protrusion. (Fig. 4-6).
Regarding claim 13, Vick discloses increasing the distance is a function of the spacing between the second protrusion and the first protrusion. (Fig. 5)
Regarding claim 16, Vick discloses a tubular forming an interior passageway (14) and comprising an internal shoulder (50); wherein the spring (40) comprises spaced right and left arms (44) (Fig. 4); wherein the valve seat (18) forms a portion of the interior passageway and is spaced from the internal shoulder to form a flapper chamber; wherein the flapper plate (16) is pivotably mounted to the tubular at a pivot point and positioned within the flapper chamber; and wherein, when the flapper plate is in the closed position, each of the right and left arms extends away from the flapper plate and towards the internal shoulder. (Fig. 5).
Regarding claim 17, Vick discloses changing the positioning of the spring (40) relative to the surface of the flapper plate (16) when the flapper plate moves into the open position. (Fig. 5). The spring (40) will move when the flapper moves between an open position and a closed position
Regarding claim 18, Vick discloses changing the positioning of the spring (40) relative to the surface of the flapper plate (16) when the flapper plate moves into the open position comprises decreasing the distance between the spring and the pivot point. (Fig. 5).
Regarding claim 19, Vick discloses first and second protrusions (pegs 48 will engage a groove on opposing sides of the projection 34; Figs. 4-5) are formed on the surface of the flapper plate (16); wherein the first protrusion is spaced from the second protrusion along a longitudinal axis of the flapper plate (16); wherein an end portion of the spring is trapped between the first and second protrusions of the flapper plate; wherein, when in the closed position, the end portion of the spring contacts the first protrusion; and wherein, changing the positioning of the spring relative to the surface of the flapper plate when the flapper plate moves into the open position comprises moving the end portion of the spring such that the end portion no longer contacts the first protrusion and contacts the second protrusion. (Fig. 5)
Regarding claim 20, Vick discloses the spring (40) is pinned (46) to the tubular at a location at or near the internal shoulder; and wherein changing the positioning of the spring relative to the surface of the flapper plate when the flapper plate moves into the closed position further comprises pivoting the spring about the location. (Fig. 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676